Citation Nr: 1309431	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected panic disorder with agoraphobia and posttraumatic stress disorder (PTSD) currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for the service-connected degenerative joint disease of the left knee currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the service-connected bilateral hearing loss currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for the service-connected malaria.

5.  Entitlement to service connection for a claimed bilateral eye disorder.

6.  Entitlement to service connection for a claimed bilateral hip disorder.

7.  Entitlement to service connection for a claimed right knee disorder.

8.  Entitlement to service connection for claimed chloracne, to include as due to herbicide exposure.

9.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969 and from October 1983 to June 1988.  He had service in the Republic of Vietnam from March 1968 to April 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the RO.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records, dated from March 2009 to February 2012, that are pertinent to the present appeal.

The issue of service connection for diverticulitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for a bilateral eye disorder, a bilateral hip disorder, a right knee disorder, and chloracne, and the claim of entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal, the service-connected panic disorder and PTSD are shown to have been productive of occupational and social impairment that more nearly approximated a disability picture manifested by deficiencies in most areas; total social and occupation inadaptability is not demonstrated.

2.  The service-connected degenerative joint disease of the left knee disability is not shown to be productive of a limitation of flexion to 60 degrees; a limitation of extension to 10 degrees; moderate recurrent subluxation or instability; ankylosis; or, malunion of the tibia and fibula. 

3.  The Veteran is not shown to have the removal of semilunar cartilage or dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint. 

4.  During the pendency of the appeal, the Veteran is not shown to have manifested worse than Level III hearing acuity in his right ear or Level IV hearing acuity on the left.

5.  The service-connected malaria is not shown to be currently active or productive of residual liver or spleen impairment. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 percent, but no more for the service-connected panic disorder and PTSD for the period of the appeal are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, including Diagnostic Codes 9410, 9411 (2012).

2.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010-5260 (2012).

3.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected bilateral hearing loss have not been met for.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2012).

4.  The criteria for a compensable evaluation for the service-connected malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.88b including Diagnostic Code 6304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in March 2009 and July 2009, before the initial adjudication of the claims on appeal. 

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have and submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2009 and July 2009 letters provided this notice.  

The Board finds that all relevant, available evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment and VA treatment records are associated with the claims file.  

The Board notes that VA received notice of the Veteran's receipt of Social Security Administration (SSA) disability benefits.  In March 2012, the RO requested the medical records associated with the Veteran's award of SSA disability.  In a March 2012 response, the SSA indicated that it was unable to send the requested medical records because the records did not exist.  The medical records associated with the Veteran's claim were destroyed, and further efforts to obtain them would be futile.

The Board also notes that there is no identified relevant evidence that needs to be obtained in this regard.  The Veteran was afforded a VA mental health disorders examination in April 2009; a VA joints examination in April 2009; VA audiology examinations in April 2009 and March 2012; a VA PTSD examination in March 2012; and a VA knee and lower leg conditions examination in March 2012.

With respect to the VA examinations that were provided, the Board notes that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The most recent VA examinations provided are based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  

The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings and, as will be discussed at length below.  A new examination is not required as the examiner's opinions are well supported.

The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. 

The VA examinations, taken as a whole, are fully sufficient to evaluate the appeal.  In addition, no other probative medical or lay evidence demonstrates a worsening of the service-connected disabilities.  Therefore, a new VA examination to rate the severity of the bilateral hearing loss is not warranted. 

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several Diagnostic Codes; however, the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).


Panic Disorder and PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In the November 2009 rating decision, the RO assigned an increased evaluation of 50 percent for the service-connected panic disorder and PTSD, effective on March 20, 2009, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R.§ 4.124, including Diagnostic Codes 9410 and 9411.  

Under rating criteria for rating psychiatric disorders, including PTSD and other and unspecified neurosis, a 50 percent disability rating is assigned for a disability picture manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the veteran.  Id. 

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  

A GAF score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e. g. flat affect and circumstantial speech, occasional panic attacks OR moderate difficulty in social, occupational, or school functioning (e. g. few friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 suggests some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning.  

GAF scores from 81 to 90 represent absent or minimal symptoms.  

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the veteran's psychiatric illness.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

To the extent that the effects of psychiatric disability are not readily distinguishable between the various diagnosed psychiatric disorders in the record, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In March 2009, the Veteran is shown to have submitted an informal claim for an increased evaluation for his service-connected panic disorder and PTSD.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). 

Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The analysis that follows is undertaken with the understanding that different ratings may be assigned for different time periods in this appeal. 

In a May 2008 VA primary care note, the Veteran reported having symptoms of depression and anxiety, including anhedonia, depressed mood, poor motivation, decreased energy, increased worrying, daily panic attacks, flashbacks, nightmares, and avoidance.  The examining physician opined that the Veteran's depressive symptoms "clearly" caused the Veteran "a great deal of difficulty."  

During a June 2008 VA psychiatric consultation, the examining psychiatrist noted that the Veteran "appear[ed] guarded and distant," "w[ore] dark sunglasses which he elect[ed] to keep on," and "remain[ed] somewhat defensive [and] difficult to engage in conversation."  

The mental status examination showed that the Veteran's thought processes were linear, and no abnormalities were identified pertaining to his thought content.  He did not endorse any suicidal ideation or make threats toward others.  His insight and judgment appeared to be fair.  

The psychiatrist reported that, when he asked the Veteran about his goals for psychiatric treatment, the Veteran replied that "[he did not] have any goals, [he did not] know why I was here, maybe [he should not] have come, should have cancelled the appointment."  Thereafter, the Veteran elected to terminate the consultation.  

During a February 2009 VA psychiatric consultation, the Veteran reported being depressed, irritable and moody.  He indicated that he isolated himself, had decreased energy, and sometimes went three to four days without performing hygienic activities.  He stated that he had anhedonia and had difficulty initiating and maintaining sleep without medication.  He reported being impulsive, startling easily, and having flashbacks.  He denied having hallucinations or suicidal or homicidal ideation or intent.  He reported wanting his wife to stay at home from work because "something might happen to her."  

The mental status examination showed that the Veteran was cooperative and attentive.  His speech was fluent, relevant, and coherent.  His mood was depressed and anxious.  His affect was appropriate and no abnormalities were noted with regard to his perception.  His thought flow was spontaneous, and no abnormalities were noted with respect to his thought content.  His judgment, insight, and memory were good.  A GAF score of 58 was assigned.  

During a March 2009 VA psychiatric consultation, the Veteran complained that he was unable to sleep and that he was unsure if he ever really fell asleep.  He reported being hypervigilant.  He stated that he would turn around on the highway if he thought something was not right and would not answer the door at times.  He indicated that he could not trust anyone except his immediate family, that his "severe and debilitating symptoms" affected all aspects of his life and that he was unable to work or function on a consistent basis.  He reported receiving SSA disability benefits because he was unemployable based on his psychiatric disability.  

The mental status examination showed that the Veteran was appropriately groomed and cooperative, but evasive during the interview.  His speech was relevant, slow, and soft.  His mood was depressed and despairing, and his affect was restricted, depressed, anxious, constricted, and numb.  The examiner noted no abnormalities in the Veteran's thought content.  He demonstrated paucity of ideas, hesitancy, slow thought flow, and brief responses.  He denied suicidal and homicidal ideation.  His judgment was poor by history.  A GAF score of 50 was assigned.

In an April 2009 VA examination report, the examiner noted that a review of the Veteran's claims file showed that the Veteran had no history of hallucinations or delusional thinking.  He noted that the Veteran demonstrated difficulty displaying anger and had significant problems with anger displays in the past.  The Veteran reported having approximately 20 panic attacks in the last year and a long history of agoraphobic avoidance, including avoiding driving, shopping, or other activities unless he was accompanied by a familiar person.  He had not worked at any significant level since 1988 after his separation from service.  

The Veteran reported experiencing  difficulty with panic and anger and some conflict with authority figures.  His anger toward his supervisors had led him to walk off or be dismissed from jobs.  He also described having high levels of anxiety in a number of situations outside of his home that also contributed to problems maintaining work.  He stated that he was married for 39 years and had two adult children.  

The mental status examination report noted that the Veteran was clean, adequately groomed, and casually dressed.  He was wearing sunglasses that the examiner noted appeared to be related to anxiety in interactions, "almost something of a shield protection barrier for him."  

The Veteran was alert, attentive, and oriented to person, place, time, and event.  His affect was normal and his mood appeared anxious and mildly depressed.  His speech was clear, goal-directed, spontaneous, and of normal pace and volume.  He denied any history of hallucinations, delusions, or mania.  He indicated that he experienced intrusive thoughts related to his Vietnam service on a daily basis.  He stated that he was likely to experience dreams related to Vietnam once or twice per week.  He reported having been isolated from others for approximately 20 years due to his panic attacks and his difficulty demonstrating or experiencing softer feelings toward others.  He loved his family members, but found it difficult to display that directly. 

The Veteran had a tendency to isolate himself within his home.  He described a degree of emotional detachment from others and reported experiencing suicidal ideation as recently as within the past week.  He denied a history of any suicide attempts and was clear that he had no plan or intention of harming himself currently.  He was mildly anhedonic, and his insight was "somewhat weak."  

The examiner noted that, if GAF scores were assigned separately, the diagnosis for the Veteran's panic disorder would be 50 and for PTSD approximately 53.  He added that the Veteran had struggled to maintain any employment duties over the years and that he was likely to experience more difficulty managing even simple employment tasks due to the level of his anxiety and avoidance.  He stated that the Veteran found it extremely difficult to leave his home unless he was accompanied by a familiar person, usually his wife, and that was not a situation that could be replicated in most employment venues.  He also noted that the Veteran experienced difficulty interacting with others due to his social withdrawal and was likely to interfere with workplace interactions as well.  Additionally, the examiner noted that the Veteran's ability to tolerate additional stress from work or other sources was "quite poor."  

In an August 2009 statement, the Veteran's wife reported that his symptoms had increased in severity.  She related that he had not worked in over 20 years and spent his days sitting in a recliner.  

In a December 2009 statement, the Veteran's wife stated that the Veteran was unable to work or function on any regular terms.  She stated that  "[t]here [was] NO WAY he could hold down a job or have done so in the past either."  She related that he was very withdrawn at times and was unable to concentrate on things.  She considered getting someone to come and sit with the Veteran during the day while she was at work because she was concerned about his depression.  She reported that the service-connected panic disorder and PTSD were worsening as the Veteran aged.  

In a July 2009 VA treatment note, a VA psychiatrist noted that the Veteran was adequately groomed and that his thought processes were linear, logical, and goal-directed.  He spoke with a regular rate and rhythm, and his speech was relevant and coherent.  He denied having any suicidal or homicidal ideation, delusions, obsessions and hallucinations.  His mood was mildly depressed and anxious.  He demonstrated an appropriate affect.  He was oriented to time, person and place.  His judgment and insight were good.  The diagnoses were those of PTSD and major depression, and a GAF score of 50 was assigned.  

The VA psychiatric treatment notes dated from September 2009 to February 2012 indicated that the Veteran was doing "well" and was "psychiatrically stable."  See October 2011 VA treatment note.  The Veteran reported sleeping and eating well (with the exception of July 2010, May 2011, and December 2011 notes, in which he reported that he was sleeping poorly).  He denied crying spells and related that he had fair energy and motivation.  He denied suicidality, psychosis, and manic or panic attacks.  Assigned GAF scores ranged from 60 to 65 during this period.

In a June 2010 statement associated with the Form 9, Appeal to the Board, the Veteran's representative reported that the Veteran's mental health symptoms continued to severely interfere with all aspects of his life.  He noted that the Veteran rarely left his home due to fear of panic attacks, avoided crowds and social events, and experienced thoughts of suicide "on an almost daily basis."  He also reported that the Veteran had been unable to work due to his mental health symptoms since he separated from service in 1988.

In a January 2011 statement, the Veteran's representative asserted that VA treatment records "continue[d] to note severe PTSD symptoms including regular panic attacks and frequent suicidal thoughts."  He contended that GAF scores of 50 had been "regularly assigned by the [V]eteran's mental health practitioners," indicating serious impairment in social, occupational, or school functioning ("such as the inability to keep a job").

A May 2011 VA social work note documented the Veteran's wife's request for home health aide services.  She indicated that she was concerned that the Veteran was not preparing meals, was unable to do minor housekeeping, and needed a reminder to take a daily bath.

In a May 2011 VA social work addendum note, a VA nurse indicated that she spoke with the Veteran on the phone regarding his wife's request for home health aide services.  She noted that the Veteran declined the services, stating that he did not want someone coming into his home, was able to bathe, use the toilet, transfer himself, and feed himself.

During a March 2012 VA examination, the Veteran continued to endorse chronic mood disturbance, anxiety, depression, sleep disturbance, paranoia, guilt feelings, difficulty concentrating, short-term memory problems, difficulty in small or cramped spaces, and excessive worry.  He reported sleeping an average of three to four hours and having initial insomnia on a daily basis.  

Since his April 2009 VA examination, the Veteran reported that he had been chronically depressed with no remissions.  He indicated that he had gone for up to one week without showering or bathing.  He continued to experience panic attacks twice or more per week and engaged in excessive worry about the well-being of his family.  He also indicated that he was claustrophobic and experienced anxiety related to driving.  

The Axis I diagnoses were those of PTSD, recurrent major depressive disorder and panic disorder with agoraphobia.  A GAF score of 53 was assigned on Axis V.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

For the entire period on appeal, the Board finds that the service-connected panic disorder and PTSD was productive of a disability picture that more closely resembled that of social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment and mood, as well as an inability to establish and maintain effective relationships.  

The Veteran' psychiatric disorder is shown to be manifested by depression, anxiety, panic attacks, flashbacks, impaired concentration, decreased hygiene, withdrawal, hypervigilance, exaggerated startle response and chronic sleep impairment.  He is shown to have few social relationships with a long history of agoraphobic avoidance and inability to participate in productive activity outside the home.   

On examination, the Veteran has been assigned GAF scores of 58 in February 2009, 50 in March 2009, 50 and 53 in April 2009, 50 in July 2009 and 53 in March 2012.  Thus, the probative evidence tends to show that the Veteran does experience serious symptoms due to his panic attacks and a sustained pattern of isolating himself that support the assignment of a 70 percent evaluation in this case. 

To the extent that findings of total social and occupational impairment are not demonstrated, a 100 percent rating is not assignable in accordance with established schedular criteria.  The evidence in this regard does not show that the Veteran experiences gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent threat of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

In sum, on this record, the service-connected disability picture is better reflected by the criteria warranting a 70 percent rating and no more for the period of the appeal.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  

Here, to the extent that the criteria reasonably address the Veteran's disability level and symptomatology, referral for extraschedular consideration is not required.  

As noted, the matter of entitlement to a TDIU rating is being remanded to the RO for further consideration.  


Left Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any other factors.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  

Given findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, in a March 2007 rating decision, the RO granted service connection for degenerative joint disease of the left knee and assigned a 10 percent disability evaluation effective on November 15, 2006.  The service-connected left knee degenerative joint disease is currently rated under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted. A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule. 

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent disability rating requires slight recurrent subluxation or lateral instability.  A 20 percent disability rating requires moderate recurrent subluxation or lateral instability. A 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In a January 1989 rating decision, the RO granted service connection for a disability manifested by a loose body of the left knee and assigned a noncompensable evaluation, effective on June 18, 1988. 

In March 2009, the Veteran is shown to have submitted an informal claim for an increased evaluation for his service-connected left knee disability.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). 

Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The analysis that follows is undertaken with the understanding that different ratings may be assigned for different time periods in this appeal. 

In a May 2008 VA treatment note, the Veteran complained of left knee pain following a slip and fall on the stairs two weeks previously.  He took ibuprofen for the pain, and his symptoms were improving slightly.

During a March 2009 VA orthopedic surgery consultation, the Veteran reported falling down some stairs while carrying firewood approximately two months previously and subsequently having left knee pain.  He was able to walk on his left lower extremity, but was on crutches for a couple of weeks.  He required no assistive devices for ambulation during the consultation.  

On examination, the Veteran was noted to have no effusion or ligamentous instability.  He had a negative anterior and posterior drawer, Lachman, and pivot shift.  He had an "excellent" range of motion without crepitation.  He walked with a slight antalgic gait and had a slight genu varus deformity.  A review of the x-ray studies showed slight unevenness in the tibial plateau and some narrowing of the patellofemoral joint, but otherwise, a well-preserved knee joint with adequate joint spaces and no bony deformity.

During an April 2009 VA examination, the Veteran reported having an increase in the frequency of his left knee pain over the past two years.  He also had increased left knee pain after he slipped while he was carrying firewood approximately three months earlier.  He had swelling, giving way, instability, stiffness, weakness, incoordination, decreased speed of the joint motion, and tenderness in his left knee.  He denied having episodes of dislocation, subluxation, or locking.  His left knee pain did not affect the motion of the joint, but he had severe flare-ups of pain every two to three weeks that lasted three to seven days.  He reported being unable to stand for more than a few minutes or walk more than a few yards and less than 1/4 mile.  He indicated that he used two crutches intermittently, but frequently, depending on his flare-ups of pain.  His gait was antalgic.  

On examination, the examiner noted slight edema, tenderness, pain at rest, mild weakness, and guarding of movement of the left knee.  The Veteran demonstrated left knee extension to 0 degrees and flexion to 90 degrees.  There was objective evidence of pain with active motion and there was additional limitation with repetitive motion.  

After repetitive motion, left knee range of motion was reduced to from 0 to 80 degrees. There was no joint ankylosis.  An x-ray study showed mild osteoarthritis of the left knee.  The diagnosis was that of mild degenerative joint disease of the left knee with a loose body.  The examiner noted that the Veteran's left knee impacted on his usual daily activities.  

In a September 2009 VA physical therapy consultation note, the physical therapist determined that the Veteran needed a straight, single point cane to ambulate due to pain from his left knee and hips. 

In a June 2010 statement associated with the Form 9, Appeal to the Board, the Veteran's representative contended that the April 2009 VA examiner did not address the Veteran's decreased functioning during flare-ups despite the notation that the Veteran lost 10 degrees of flexion during repetitive motion testing.  

The representative also asserted that the April 2009 VA examination report showed x-ray evidence of "confirmed osteoarthritis" of the left knee.  He also reported that the Veteran experienced pain and instability, causing his knee to "give way," and had severe flare-ups every two to three weeks that lasted up to one week in duration.  He also noted that the Veteran required the use of crutches for mobility due to his service-connected left knee disability.

During a March 2012 VA examination, the Veteran reported having flare-ups of left knee pain approximately twice per month.  The flare-ups could last up to one week, and the precipitating factors were unknown.  He reported using pain medication to relieve his symptoms, but during flare-ups, he avoided any strenuous activity and would rest and elevate his knee as much as possible.  

The Veteran demonstrated left knee extension to 0 degrees and flexion to 75 degrees.  There was objective evidence of pain with active motion and there was no additional limitation with repetitive motion.  

The examiner noted that the Veteran had functional loss and/or functional impairment of the knee and lower leg.  He also noted that the contributing factors to the Veteran's functional loss and/or functional impairment included less movement than normal; weakened movement; incoordination and an impaired ability to execute skilled movements smoothly; pain on movement; swelling; deformity; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing, and weightbearing.  There was no joint ankylosis.  An x-ray study showed mild osteoarthritis of the left knee.  The diagnosis was that of mild degenerative joint disease of the left knee.  

The examiner noted that the Veteran wore a neoprene sleeve on his left knee and constantly used a cane to ambulate; however, the examiner added that the Veteran had not lost function in the left leg.  The examiner opined that the Veteran's knee disability did not impact his ability to work.  She noted that the Veteran had not worked since his discharge from the Navy in 1988 and had received Social Security disability due to his psychiatric issues.

During a November 2011 VA physical therapy consultation, the Veteran reported occasionally ambulating with a cane due to his left knee pain.  He wore an ACE bandage on his left knee.  He reported having pain in the anterior medial aspect of the left knee, and the examiner noted some slight swelling in the knee.  The Veteran demonstrated pain with left knee flexion.

In a November 2012 statement, the Veteran's representative asserted that, under DeLuca, the Veteran was entitled to an increased rating.  He reported that the currently assigned 10 percent evaluation "equate[d] to what would be construed as a mild disability."  He added that, during the March 2012 VA examination, the Veteran had limitation of flexion to 75 degrees with pain occurring at 0 degrees of extension.  He asserted that flexion limited to 75 degrees "clearly represent[ed] the extreme ability-an almost 50 [percent] total loss of knee function in and of itself-it [was] the zero degrees that truly represents veterans limitation.  With this objective measure, coupled with the many additional physical findings (less/weakened movement, incoordination, swelling, deformity, disturbances of locomotion, etc....) it would seem clear that functional loss as a result of the painful motion [was] considerably more substantial than what a 'mild' disability would imply."

The representative also argued that the Veteran was entitled to separate evaluations for left knee instability and "documented" arthritis.  He noted that the March 2012 VA examiner reported that the Veteran used bilateral braces, wore a neoprene sleeve on his left knee, and constantly used a cane-"all of which would be used to lessen instability."  He also noted that the examination report included x-ray studies showing documentation of traumatic and/or degenerative arthritis.

As discussed, Diagnostic Codes 5260 and 5261 pertain to limitation of flexion of the knee and limitation of extension of the knee, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Veteran has been assigned a 10 percent evaluation based slight lateral instability and degenerative arthritis.  The evaluation contemplates painful or limited motion of a major joint.  See 38 C.F.R. § 4.7; DeLuca, supra.  

In considering the criteria of Diagnostic Code 5260, there is no evidence that the Veteran demonstrated a functional loss due to pain with flexion restricted to 60 degrees or less.  Although he has had some limitation of motion on VA examination in April 2009 (flexion to 90 degrees and flexion to 80 degrees with repetitive motion testing) and March 2012 (flexion to 75 degrees), the limitation of flexion fell short of that required for a 10 percent disability rating under Diagnostic Code 5260.  

In fact, during the March 2012 VA examination, he had had not additional loss of motion following repetitive motion.  Thus, even when the Veteran's greatest restriction of flexion is considered along with the effect of pain and repetitive motion, the evidence shows that he retained function greater than 60 degrees for flexion of the left knee.  As such, the Veteran has not been shown to have met the criteria for a higher or separate evaluation under Diagnostic Code 5260.

In considering the criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees throughout the period on appeal.  As noted, limitation of extension to 5 degrees warrants a noncompensable evaluation, while extension limited 10 degrees warrants a 10 percent disability rating.  Id.  As such, the Veteran has not been shown to have met the criteria for a higher or separate evaluation under Diagnostic Code 5261.

The Board notes that the Veteran is competent to describe his current symptoms, such as instability of the knee.  Lay persons are competent to provide testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

To the extent that the Veteran was not identified as having actual instability of the right knee, a 10 percent evaluation based on his having slight instability is the most appropriate evaluation to assign for these related manifestations.  

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has any of these disabilities.  

In fact, the April 2009 and March 2012 VA examiners indicated that there was no ankylosis or evidence of tibial, fibular, or meniscal impairment.  Moreover, neither the Veteran nor his representative assert that such symptomatology is present.  Therefore, a separate or higher rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.   

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher, for the entire appeal period.  

In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left knee is contemplated in the assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a finding that a higher or separate rating for the service-connected left knee disability is warranted in this case.  

Therefore, on this record, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee.   

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show an exceptional disability picture so that the available schedular evaluation for the service-connected disability is rendered inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and limitation of motion are fully considered in the assignment of the 10 percent disability rating, and as discussed above, the weight of the evidence is against a finding that he has instability.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


Hearing Loss

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometric test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b). 

In March 2009, the Veteran is shown to have submitted an informal claim for an increased evaluation for his service-connected hearing loss.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). 

Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The analysis that follows is undertaken with the understanding that different ratings may be assigned for different time periods in this appeal. 

During an April 2009 VA examination, the Veteran reported that he had difficulty understanding speech in background noise.  He stated that he must face whomever is speaking to him.  An audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
N/A
15
15
45
75
37.5
LEFT
N/A
20
20
70
75
46.25

His speech recognition scores were 80 percent in the right ear and 72 percent in the left ear.  The examiner noted that pure tone testing showed a moderate to profound high frequency sensorineural hearing loss from 3000 to 8000 Hertz in the right ear and severe to profound high frequency sensorineural hearing loss in the left ear from 3000 to 8000 Hertz.  He noted that speech recognition scores were mildly impaired in the right ear, but moderately impaired in the left ear.  

An April 2010 VA audiology consultation note showed that the Veteran underwent comprehensive audiometry testing which showed mild to profound high frequency sensorineural hearing loss.  The audiogram results were not included in the note.  Speech recognition scores were 92 percent in the right ear and 100 percent in the left ear.

A March 2012 VA examination report documented an audiogram that revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
N/A
20
45
85
100
42*
LEFT
N/A
15
20
70
70
44

*The Board notes that the average pure tone threshold for the right ear included in the March 2012 VA examination audiogram is incorrect.  The average pure tone threshold for 1000 Hertz to 4000 Hertz is 62.5 percent average pure tone decibel hearing loss rather than 42 percent average pure tone decibel hearing loss.

Speech recognition scores were 96 percent in the right ear and 98 percent in the left ear.  The examiner noted that pure tone testing showed bilateral high frequency sensorineaural hearing loss and that the Veteran reported that his bilateral hearing loss made it difficult to understand speech.

Applying the schedular criteria, the April 2009 examination report yielded a numerical designation of III for the right ear (42 to 49 percent average pure tone decibel hearing loss, with 76 to 82 percent speech discrimination) and a numerical designation of IV for the left ear (42 to 49 percent average puretone decibel hearing loss, with between 68 to 74 percent speech discrimination).  See 38 C.F.R. § 4.85, Table VI.  

Entering the category designations from the April 2009 examination into Table VII results in a 10 percent rating under Diagnostic Code 6100.  

Applying the schedular criteria, the March 2012 examination report yielded a numerical designation of VI for the right ear (58 to 65 percent average pure tone decibel hearing loss, with 92 to 100 percent speech discrimination) and a numerical designation of I for the left ear (42 to 49 percent average puretone decibel hearing loss, with between 92 to 100 percent speech discrimination).  See 38 C.F.R. § 4.85, Table VI.  

Entering the category designations from the March 2012 examination into Table VII results in a noncompensable rating under Diagnostic Code 6100.  

The April 2009 and March 2012 audiogram results did not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency].  

Therefore, an increased evaluation in excess of 10 percent is not assignable based on these test results.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  

However, in this case, the Board finds that the record does not show that the Veteran's hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1). 

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ear hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


Malaria

The Veteran is currently rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304, for malaria.  Under Diagnostic Code 6304, a 100 percent rating for malaria is assigned when there is an active disease process.  Relapses must be confirmed by the presence of malarial parasites in blood smears. 

Thereafter, malaria is to be rated on the basis of residuals such as liver or spleen damage under the appropriate system. 

In every instance where the Schedule does not provide a noncompensable evaluation for a Diagnostic Code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During a June 2009 VA examination, the Veteran reported that, since being treated for malaria symptoms in 1969, he had night sweats and chills in cycles of approximately once per month.  He had not been hospitalized for a malaria attack since the initial illness during service.  He also suspected that his current memory loss was due to his in-service malaria attack and acknowledged having current general symptoms, including fever, headache, chills, and pain and stiffness in his hips, knees, ankles and shoulders.  He reported having neurologic and psychiatric symptoms, including memory loss, confusion, depression, changes in behavior, inability to concentrate, sleep disturbance and irritability.  He also noted having eye pain and hearing loss and a moderate, dull pain in his hips, knees, ankles, shoulders, low back and hips.  He denied mouth ulcers, digestive symptoms, genitourinary symptoms, cardiac symptoms, and respiratory symptoms.  

On examination, the examiner noted that there was no history of malaria relapses or signs of splenomegaly, hepatomegaly, mental changes, renal damage, seizures, no non-specified parasitic disease, jaundice, or anasarca.  The examiner also found that the disease was neither currently present or active, nor was it in a convalescence period.

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the service-connected malaria meets the criteria for the current noncompensable rating.  Notably, the disease is not shown to be active or recurrent.  Further, no current residuals have been shown by the evidence of record.

In this regard, the Board notes that VA treatment records show no evidence of active or recurrent malaria or any liver or spleen disorder. 

In light of the evidence, the Board finds that the disease was not currently present or active or, otherwise, productive of any current residuals. 

The VA examinations specifically indicated that the Veteran had no current signs of the disease. The Veteran had not reported any post-service disabilities involving the liver or spleen, and the VA examination revealed no findings of any such disability. 

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Here, the evidence fails to show that the service-connected disability is productive of any significant functional impairment.  Therefore, the Board has concluded that referral of the claim for extraschedular consideration is not in order.


ORDER

An increased evaluation of 70 percent for the service-connected panic disorder with agoraphobia and PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.

An increased evaluation in excess of 10 percent for the service-connected degenerative joint disease of the left knee is denied.

An increased evaluation in excess of 10 percent for the service-connected bilateral hearing loss  is denied.

An increased, compensable evaluation for the service-connected malaria is denied.




REMAND

The issues of service connection for an eye disorder, a hip disorder, a right knee disorder, and chloracne and the claim for a TDIU rating must be remanded for further development of factual and medical evidence, to specifically include obtaining any outstanding VA and private treatment records and to obtain VA medical opinions which address all theories of entitlement raised by the Veteran in light of the evidence of record.

The law provides that the VA shall make a reasonable effort to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The Board finds that the RO should attempt to obtain copies of all medical treatment records pertaining to treatment for any eye disorder.  During an April 2010 VA eye consultation, the Veteran reported that he treated privately for ocular hypertension for years. In a June 2011 VA eye clinic note, he reported being followed extensively at the University of Virginia for complaints concerning his eyes.

VA's duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Board notes that in a November 2012 statement, the Veteran's representative asserted that the Veteran's claimed bilateral hip and right knee disorders were secondary to his service-connected left knee disability.  He noted that the Veteran had been overcompensating for the left knee injury for almost 25 years and that "it would seem more logical that this would have impact on the surrounding weight-bearing joints."  Therefore, the Veteran must be scheduled a VA examination to determine whether the claimed disorders are secondary to the service-connected left knee disability.

With respect to the claims of service connection for chloracne, the Board notes that the VA treatment records document ongoing treatment for seborrheic dermatitis.  

The claim for a TDIU rating is inextricably intertwined and remanded along with the Veteran's claims of service connection.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  See also Tyrues v. Shinseki, 23 Vet.App. 166, 178 (2009) (generally, for reasons of judicial economy or on prudential grounds, a claim will be remanded for further adjudication, as appropriate, with the other "inextricably intertwined" matters still being adjudicated).  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and non-VA treatment records referable to the claimed bilateral eye disorder, hip disorder and right knee disorder.  Additionally, the RO should seek to obtain copies of any treatment records from the University of Virginia for complaints concerning the Veteran's eyes, and any other non-VA health care provider related to the claimed disorders.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

The RO should contact the Veteran and afford him an opportunity to submit a release with the approximate dates of treatment.  He should also be advised that he may submit copies of any outstanding records himself.

2.  After the development requested above has been completed, and any further development that the RO deems necessary, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral eye disorder.  The examiner should review the claims folder and note such review in the examination report. 

Following a review of the Veteran's entire claims folder, the examiner should identify all current eye disorders.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that any eye disability had its clinical onset in service or otherwise is due to an event or incident of the Veteran's periods of active service.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After the development requested above has been completed, and any further development that the RO deems necessary, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral hip and right knee disorders.  The examiner should review the claims folder and note such review in the examination report. 

Following a review of the Veteran's entire claims folder, the examiner should identify all current hip and right knee disorders.

For each diagnosis identified, the examiner should opine as to whether any disability is due to an injury or other event of either of his periods of active service or was caused or aggravated by the service-connected left knee disability.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  After completing all indicated development, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed skin disorder to include chloracne.  The examiner should review the claims folder and note such review in the examination report. 

Following a review of the Veteran's entire claims folder, the examiner should identify all current skin disorders.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that any skin disability had its clinical onset in service or is due Agent Orange exposure or other event of either or his period of active service.  

If there is a diagnosis of chloracne, the examiner should discuss whether it manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(ii).

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


